Citation Nr: 0830469	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  06-24 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for vision problems 
(claimed as glaucoma).

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who had several periods of active 
duty to include: from July to October 1980; from August 1990 
to August 1991; from April to September 1999; from October 
2001 to August 2002; and from February 2003 to February 2004.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO).  In July 2008, a Travel Board hearing was held 
before the undersigned.  A transcript of the hearing is 
associated with the claims file.  

The issue of service connection for right ear hearing loss is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on her part is required.


FINDINGS OF FACT

1.  During the July 2008 hearing, the veteran requested to 
withdraw her appeals seeking service connection for low back 
and vision disabilities.

2.  The veteran's diabetes, is reasonably shown to have had 
its onset during her active service.


CONCLUSIONS OF LAW

1.  Because the veteran has withdrawn her appeals seeking 
service connection for low back and vision disabilities, the 
Board does not have jurisdiction to consider such matters.  
38 U.S.C.A. §§ 7104(a), 7105 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 20.202, 20.204 (2007). 

2.  Service connection for diabetes mellitus is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection - low back and vision problem 
disabilities:

Given the veteran's expressed intent to withdraw the appeal 
seeking service connection for a low back disability and 
vision problems (claimed as glaucoma), there is no reason to 
belabor the impact of the Veterans Claims Assistance Act of 
2000 (VCAA) in these matters.

At the July 2008 Travel Board hearing, the veteran stated 
that she wished to withdraw her appeals seeking service 
connection for such disabilities.  Under 38 U.S.C.A. 
§ 7104(a), the Board has jurisdiction in any matter which 
under 38 U.S.C.A. § 511 is subject to a decision by the 
Secretary.  Under 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. 
§ 20.202, the Board may dismiss any appeal which fails to 
allege error of fact or law in the matter before the Board.  
Under 38 C.F.R. § 20.204, an appellant may withdraw an appeal 
at any time prior to the issuance of a final Board decision 
on the matter.

The veteran withdrew her appeals seeking service connection 
for low back and vision problem disabilities at the hearing 
in July 2008.  Accordingly, there is no allegation of error 
of fact or law before the Board in these matters.  Hence, the 
Board does not have jurisdiction to consider appeals in these 
matters, and the appeals in these matters must be dismissed.




Service connection for diabetes mellitus:

The VCAA also applies to this claim.  However, as the 
determination herein constitutes a full grant of the benefit 
sought, there is no reason to belabor its impact. 

Criteria, Factual Background and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

In a July 2006 supplemental statement of the case (SSOC), the 
RO noted in part:

"The recent exam affirms that the elevated glucose 
readings in 2002 most likely represented the onset of 
diabetes mellitus, but this was not during an active 
duty period."

A certificate of release or discharge from active duty form 
associated with the record shows the veteran entered on 
active duty on October 9, 2001 and was discharged from this 
period of active duty on August 9, 2002.

Service treatment records include July 8th, and 9th, 2002 
laboratory findings which show elevated glucose levels of 129 
and 161 respectively.  In April 2005 postservice records from 
The Cleveland Clinic, a diagnosis of "new onset diabetes" 
is noted.

On July 2006 VA examination, the examiner noted:

"It is as likely as not that the veteran's diabetes 
mellitus had its inception while she was on active duty 
in 2002.  The current teaching on type 2 diabetes is 
that it is a chronic illness that has its inception 
often times several years before the official diagnosis 
is made.  She was diagnosed almost a year after she was 
discharged from the military and this is very likely 
that she had diabetes while in active service but rather 
was not diagnosed."

The pertinent evidence summarized above shows that the 
veteran has a medical diagnosis of diabetes mellitus, and 
includes a VA medical opinion to the effect that such 
disability had its onset during her active service.  The 
criteria for establishing service connection are met; service 
connection for diabetes mellitus is warranted.  


ORDER

As the Board has no jurisdiction in such matters, the appeals 
seeking service connection for low back and vision 
disabilities are dismissed without prejudice.

Service connection for diabetes mellitus is granted.
REMAND

The veteran contends that she has right ear hearing loss that 
was incurred in service.  VA treatment records associated 
with the claims file include a July 2005 audiological 
assessment which notes normal hearing.  

At the Travel Board hearing, the veteran testified that she 
underwent audiological testing at VA Wade Park in July 2007.  
She stated that right ear hearing loss was shown.  Notably, 
the July 2007 VA audiological evaluation is not associated 
with the claims file.  In light of the veteran's testimony, 
such record must be sought.

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record VA 
treatment records from VAMC Wade Park from 
July 2005 to the present, specifically 
including the July 2007 audiological 
evaluation report.  If such record (July 
2007 audiological evaluation) is not 
available it should be so certified for 
the record, with explanation (i.e., Is it 
because the record is irretrievably lost 
or is there no record it existed?).

2.  If  the July 2007 audiological 
evaluation report is secured, and shows or 
suggests a right ear hearing loss (or if 
such evaluation was completed, but the 
record is irretrievably lost), the RO 
should arrange for a VA audiological 
evaluation to confirm the presence, and 
determine the likely etiology of, such 
hearing loss.  The examiner must review 
the claims file in conjunction with the 
examination.  The examiner should provide 
an opinion as to whether the veteran's 
current right ear hearing loss is at least 
as likely as not (i.e., a 50% or better 
probability) related to her military 
service to include any noise exposure 
therein.  The examiner must explain 
rationale for the opinion given.
3.  The RO should then readjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and give 
the veteran and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


